Title: To James Madison from William Lee, 20 January 1805 (Abstract)
From: Lee, William
To: Madison, James


20 January 1805, Bordeaux. Refers to his letters of 20 Dec. and 15 and 16 Jan., in the last of which he enclosed a letter to Gallatin regarding the affair of the Easter of New York, details of which he here states.
“Some time in the month of July 1803 Captain Booth of New York purchased of Strobel & Martini of this City a French Ship called the Easter which he put under American Colours and with my certificate sailed her to New York. On his arrival there he procured such papers as are given to Vessels of foreign construction and returned immediately to this port with a Cargo where the moment he cast anchor his Vessel was siezed by the Custom house as the property of Strobel & Martinis she never having been transferred on their books from Strobel & Martini to Booth he being a foreigner.
“I did not at the time take much interest in this affair, as the transaction between Booth, and Strobel & Martini; appeared to me to be a covered one: though in the course of the trial before the Tribunal, it was clearly proved that Booth, had really paid for the Vessel, notwithstanding which she was condemned, and when sold bought in by Booth, as I understood and believed.
“A short time after this affair was decided Capt. Booth went to Havre, and left his power here with a Mr Duballet of Boston who, as soon as he came in possession of the Vessel, demanded of me her papers in the name of Booth, which I refused: for two reasons, first because the Vessel, owed the sailors for wages about four thousand francs, and secondly because I strongly suspected Mr Duballet had become interested in the property: But on Mr S. B. Wigginton in whose integrity I had great confidence assuring me, that he knew to the contrary, and agreeing to pay on the part of Capt. Booth, the sum due the seamen, I at his instance consented to deliver to the Captain appointed by Mr Duballet, the papers, on the latters depositing in my Office, his power from Booth.
“This Ship had hardly taken in her freight for Cadiz, and departed, when the whole transaction came to light. Mr John Erving who was dispatching a Vessel from the mouth of this River, when the Easter dropped down, informs me that she now belongs to Gadiou & Co of this City: that Booth has no interest in her, and that Mr Duballet recieved ninety louis of that house, for his services in deceiving me in which, he was aided by Mr Wigginton, whose duplicity in this business is equal to anything I have ever met with. In pursuing this affair still further, I learn from a Ship Broker that Mr Wigginton negotiated the affair between Duballet, and Gadiou & Co. and that the agreement between them is drawn up in his handwriting. The same Broker further informs me, that the ninety Louis recd. by Mr Duballet for these papers were for this Voyage only, that the Ship does not go to Norfolk from Cadiz, as was first intended but returns immediately to this port, when the papers are to be applied to the Ship Lilly which Duballet, is about purchasing for this purpose. I have prevailed on Mr Erving & the broker from whom I get this information to be silent, in order to prevent its being known that I have a knowledge of these facts, and have already taken measures to sieze the ship the moment she enters the River.”
